CAPOTO STO, J.
Motion for a new trial by the plaintiff after verdict for the defendant in an action for assault and battery.
The plaintiff, a boy about sixteen years old on December 23, 1927, was employed as a “filler” in the Wey-bosset Mills in Olneyville. The defendant worked in the same mill as a weaver. The “filler” carries raw ma-teria] which he has cleaned of waste to a particular weaver assigned to him. The weavers apparently remember their “fillers” at Christmas time by some form of gift.
On the day in question, the defendant came to where the “fillers” worked and joined a group conversation about weavers tipping their particular “fillers” for Christmas Day. During the course of various remarks, the plaintiff stated that there was nothing for the defendant to worry about as he did not give his “filler” any tip. He then returned) to his work a short distance away leaving the defendant still talking with some of the others., Soon thereafter, according to the plaintiff, the defendant came over to where he was working, took hold of his clothes, and pointing an open knife at him said that he was going to stab him. The plaintiff further said that he immediately felt pain in his left breast but did not realize until some time later that he had actually been wounded. He was, in fact, given first aid by the nurse at the mill and subsequently treated by his own physician.
The defendant’s claim is that he was picking a sliver from his finger with his knife, that some of the boys jostled him, that his right hand which held the knife took an upward and outward twist, that the plaintiff was then standing beside him at his right, and that he did not know that he had cut the boy until after Christmas.
The testimony of the defendant and his witnesses was evasive and contradictory, especially as to where the plaintiff was at the time of the injury. The weight of the credible evidence presents the case of a man who, perhaps annoyed at being chided for his parsimony as to tips by a boy, intentionally thrust an open knife towards the plaintiff’s body without really meaning to seriously hurt him. This Court is of the opinion that the defendant has failed to produce evidence of sufficient credible character to war-a verdict in his behalf.
Motion for new trial granted.